Citation Nr: 0716697	
Decision Date: 06/06/07    Archive Date: 06/18/07

DOCKET NO.  04-38 316	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The veteran served on active duty from August 1976 to August 
1979.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a February 2003 rating decision of the 
Department of Veteran's Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.  


FINDING OF FACT

There is no evidence to support the veteran's assertions that 
she was attacked (sexually fondled) by a male nurse in 
service.  


CONCLUSION OF LAW

PTSD was not incurred in active service.  38 U.S.C.A. 
§§ 1131, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 4.125 (2006).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Assist and Notify

The United States Court of Appeals for Veteran Claims (Court) 
in Pelegrini v. Principi, 18 Vet. App. 112 (2004), held, in 
part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits and that the VCAA notice consistent with 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should provide any 
evidence in his possession pertaining to the claim.  
 
The RO provided the veteran with a copy of the February 2003 
rating decision which denied service connection for PTSD, a 
statement of the case (SOC) in August 2004, a letter 
regarding VCAA laws and regulations in February 2005, and a 
supplemental statement of the case (SSOC) in October 2005, 
all of which discussed the pertinent evidence, and the laws 
and regulations related to this claim.  The February 2005 
letter essentially notified the veteran of the evidence 
needed to prevail on this claim.  Specifically, the letter 
gave notice of what evidence the veteran needed to submit and 
what evidence VA would try to obtain.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

As required by 38 U.S.C.A. § 5103(a), notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Here, the rating decision denying the claim was 
prior to the veteran receiving notice.  However, the Court 
recently held that even when notice is not provided prior to 
the initial unfavorable decision by the AOJ on the 
appellant's claim, this deficiency is not prejudicial to the 
appellant when subsequent VA actions "essentially cured the 
error in the timing of notice."  Mayfield v. Nicholson, 19 
Vet. App. 103 (2005).  While the required notice was not 
provided to the veteran prior to the first AOJ adjudication 
of these claims, the subsequent VA letters corrected any 
procedural errors, and the content of the notices complied 
with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  Thus, any defect with respect to the timing of 
the notice requirement was non-prejudicial, and VA's duty to 
notify the veteran has been satisfied.

During the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that 


the VCAA notice requirements apply to all five elements of a 
service connection claim, including the rating and effective 
date of an award.  For the reasons described below, service 
connection for the claimed disability is being denied and 
neither a rating nor an effective date will be assigned.  As 
such, there is no prejudice to the veteran with respect to 
any notice deficiencies related to the rating or effective 
date.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton 
v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 
20.1102 (harmless error).

VA also must make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claims for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2006).  In the 
present case, the evidence includes service medical records, 
post service private and VA treatment records, and statements 
and testimony by the veteran.  The Board finds that there are 
no additional medical records necessary to proceed to a 
decision in this case.

Numerous VA and private examinations have been conducted that 
address the etiology of psychiatric symptoms.  Under these 
circumstances, the duty to assist doctrine does not require 
that the veteran be afforded additional medical examinations.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board is satisfied that all relevant facts have been 
adequately developed to the extent possible; no further 
assistance to the veteran in developing the facts pertinent 
to the issues of service connection and for an increased 
rating is required to comply with the duty to assist.  38 
U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.

Analysis

The veteran claims that while stationed in Germany, she was 
admitted to the hospital after she became unresponsive after 
drinking alcohol and taking a prescription headache 
medication.  She recalls that she felt very sedated and was 
placed in a room by herself where a male nurse entered the 
room and sexually 


assaulted here.  Specifically, he fondled her breasts in an 
inappropriate way.  This attack, the veteran asserts, caused 
her current diagnosis of PTSD.  

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131 (West 2002 & Supp. 2005).  For 
the showing of chronic disease in service, there is required 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b) (2006).  
Service connection may be also granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d) (2006).  Continuity 
of symptomatology is required only where the condition noted 
during service is not, in fact, shown to be chronic or where 
the diagnosis of chronicity may be legitimately questioned.

The United States Court of Appeals for Veterans Claims 
(Court) has held that, in order to prevail on the issue of 
service connection, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in- service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999); see also Pond v. West, 12 Vet. App. 341, 346 
(1999).

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. section 
5107 (West 2002 & Supp. 2005).  A veteran is entitled to the 
benefit of the doubt when there is an approximate balance of 
positive and negative evidence.  See also 38 C.F.R. § 3.102 
(2006).  When a veteran seeks benefits and the evidence is in 
relative equipoise, the veteran prevails.  See Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the 
evidence must be against the claim for benefits to be denied.  
See Alemany v. Brown, 9 Vet. App. 518 (1996).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. section 
4.125(a); a link, established by medical evidence, between 
the veteran's current symptoms and an in-service stressor; 
and credible supporting evidence that the claimed in-service 
stressor occurred.  38 C.F.R. § 3.304(f).  Under 38 C.F.R. 
section 4.125(a), a diagnosis of a mental disorder, including 
PTSD, must conform to the criteria of Diagnostic and 
Statistical Manual for Mental Disorders.  38 C.F.R. § 4.125.

Effective March 7, 2002, the regulation concerning PTSD was 
further revised.  If a PTSD claim is based on in-service 
personal assault, evidence from sources other than the 
veteran's service records may corroborate the veteran's 
account of the stressor incident.  Examples of such evidence 
include, but are not limited to, records from law enforcement 
authorities, rape crisis centers, mental health counseling 
centers, hospitals, or physicians; pregnancy tests or tests 
for sexually transmitted diseases; and statements from family 
members, roommates, fellow service members, or clergy.  
Evidence of behavior changes following the claimed assault is 
one type of relevant evidence that may be found in these 
sources.  Examples of behavior changes that may constitute 
credible evidence of the stressor include, but are not 
limited to, a request for a transfer to another military duty 
assignment; deterioration in work performance; substance 
abuse; episodes of depression, panic attacks, or anxiety 
without an identifiable cause; or unexplained economic or 
social behavior changes.  VA will not deny a PTSD claim that 
is based on in-service personal assault without first 
advising the claimant that evidence from sources other than 
the veteran's service records or evidence of behavior changes 
may constitute credible supporting evidence of the stressor 
and allowing him or her the opportunity to furnish this type 
of evidence or advise VA of potential sources of such 
evidence.  VA may submit any evidence that it receives to an 
appropriate medical or mental health professional for an 
opinion as to whether it indicates that a personal assault 
occurred.  38 C.F.R. § 3.304(f)(3) (2006), see also Patton v. 
West, 12 Vet. App. 272 (1999).

The veteran's military personnel file reflects that she was 
stationed in Germany from January 1977 to August 1979 and 
that she received a meritorious performance of duty award.  
Her service medical records show that she was admitted to the 
hospital on December 31, 1977, after drinking heavily and 
acting bizarrely.  She was lethargic but able to walk with 
assistance.  She was released from the hospital on January 3, 
1978.  The clinical record cover sheet noted that the clinic 
service was for psychiatry and that the final diagnosis was 
non-psychotic organ brain syndrome with alcohol intoxication.  
Additional records reflect that she gave birth in September 
1978.  

Post service private and VA records are dated from 1992 
through 2005.  Pertinent to the claim at hand is a VA report 
dated in July 2001.  At that time, it was noted that the 
veteran was a new referral to the mental health clinic.  She 
described an incident of sexual fondling while in the Army 
and abandonment by the father of her daughter.  When examined 
in August 2001, she related that when she was in Germany 
during service, she developed a headache after drinking a 
glass of alcohol.  She took one pill of prescription 
medication and became lethargic and unresponsive.  She was 
taken to the emergency room for evaluation.  She stated that 
while there her breasts were fondled by a male nurse.  She 
never saw him again after he left, and she never told anyone 
of the incident.  She added that she was briefly admitted to 
the hospital for observation until her level of consciousness 
returned to normal.  The examiner noted that the veteran 
denied any actions beyond fondling by the attacker.  

The veteran also related that she experienced another 
incident of sexual trauma after service in 1980 or 1981.  
When staying at the house of a friend, the husband of the 
friend raped her.  She never told anyone.  Due to financial 
problems, she and her daughter were currently staying in the 
home of this same friend who continued to live with the man 
who raped her.  She was worried for her daughter's safety.  
She reported crying spells and insomnia.  She described 
depressive symptoms for the past year, but significant 
worsening of symptoms over the past two months.  She denied 
nightmares or flashbacks, but admitted to intrusive memories 
of the trauma for the past two months, but not before.  She 
stated that she had great difficulty letting people get close 
to her.  The examiner noted that she did not appear to meet 
the criteria for PTSD.  The diagnosis was major depressive 
episode, single, moderate.  

Subsequently dated VA records show that the veteran continued 
to seek treatment for her psychiatric symptoms.  In December 
2003, she underwent a PTSD evaluation.  She said that while 
in the Army and at a party, she told her boyfriend that she 
was pregnant.  He ended the relationship which caused her to 
get a headache.  It was at that time that she took a Valium 
with alcohol to relieve her pain.  When she became 
unresponsive, she was taken to the emergency room where she 
was molested by a male nurse.  She stated that she did not 
tell anyone of the incident and that she stayed on the 
psychiatric floor for several days.  She reported that she 
currently experienced psychological symptoms to include 
unwanted memories of the inservice incident and associated 
nightmares.  Diagnosis of chronic PTSD with history of major 
depression was made.  The examiner opined that he PTSD began 
as a result of her inservice experience.  

Private treatment records reflect that the veteran had sought 
psychotherapy from August 2002 through July 2003 for 
depressive symptoms and distress related to past sexual 
assault.  Also of record are two statements (one in 2003 and 
another in 2005) by a private licensed psychologist.  She 
opined that the veteran exhibited PTSD symptoms upon initial 
treatment visit in 2002.  She referred the veteran to a 
private medical doctor who also submitted a statement in 
2005.  The private physician noted that the veteran was seen 
in 2002 and 2003 and that the diagnoses were PTSD and 
recurrent depressive disorder.  Treatment included 
pharmacotherapy.  The treatment records from 2002 and 2003 
reflect that both of the sexual traumas (the inservice 
incident involving fondling and the post service rape) were 
noted to be a part of the veteran's history.  

VA records dated through 2005 reflect continued treatment for 
psychiatric symptoms.  For example, in June 2005, the veteran 
was seen for medication management and supportive therapy.  
She reported depression and anger.  She missed a couple of 
days of work per week due to depression.  In September 2005, 
she discussed past trauma and unresolved anger.  

At the time of a personal hearing in January 2005, the 
veteran testified in support of her claim.  She reiterated 
her contentions regarding the inservice assault and claimed 
that PTSD resulted therefrom.  She also stated that when she 
was in the hospital during service, she was visited by her 
cousin (P.T.B.) and she related to her the circumstances of 
the assault in the emergency room.  She indicated that she 
would attempt to obtain a statement from her cousin to 
corroborate her claim that she was assaulted and add it to 
the record.  

The Board notes that a statement by the veteran's cousin was 
not subsequently added to the record.  

A review of the evidence shows that service connection for 
PTSD is not warranted.  In the present case, the veteran has 
a current diagnosis of PTSD and at least one examiner (e.g., 
see VA examiner's 2003 opinion) attributed this diagnosis to 
the traumatic assault event in service.  However, there is no 
credible supporting evidence that the claimed in-service 
stressor occurred.  38 C.F.R. § 3.304(f).  The veteran has 
repeatedly asserted that she was assaulted in the emergency 
room in late 1977.  She has either reported that she told no 
one of this incident or that she told only one person, her 
cousin.  However, no statement is of record which supports 
her claim of the inservice attack.  The record also includes 
report of a post service rape.  

Additionally, the veteran's personnel or service medical 
records do not show any notation of the assault.  Per the 
requirements in 38 C.F.R. section 3.304(f), the Board has 
also considered evidence from sources other than the 
veteran's service records to corroborate the veteran's 
account of the stressor incident, but as noted above, there 
is no statement from another to corroborate the assault, to 
include one by the veteran's cousin.  Moreover, the Board 
reviewed service medical records and personnel records for 
evidence of behavior changes.  Service medical records note a 
diagnosis of non-psychotic organic brain syndrome with 
alcohol intoxication.  Later that year, she gave birth.  
These records do not reflect evidence of a behavioral change 
verifying the stressor incident.  For example, there is no 
request for counseling or evidence that her job performance 
suffered.  There is no other evidence of record which could 
verify the veteran's account of the stressor in service of 
record.



The Board recognizes that the 2003 VA examiner attributed the 
veteran's current PTSD to an assault in service.  However, 
the opinion was not based on all of the historical evidence 
of record as the veteran did not relate to this examiner that 
she had been raped after service in the early 1980s.  The 
Board points out that a bare transcription of lay history, 
unenhanced by additional comment by the transcriber, is not 
competent evidence merely because the transcriber is a health 
care professional.  LeShore v. Brown, 8 Vet. App. 406, 409 
(1995).  In this case, the VA examiner based her opinion on 
information provided by the veteran with no independent 
verification of the inservice attack.  Similarly, while it is 
also noted that a private licensed psychologist also reported 
PTSD due to sexual assault, her opinion was also based on 
information without verification of inservice attack.  
Moreover, she did not specify whether this was the alleged 
inservice or post service sexual abuse, both of which were 
noted by history in her treatment records.  Therefore, while 
the Board does not discredit the opinions of the VA or 
private examiners, the opinions are not a valid verification 
of the in service attack.

Additionally, the Board recognizes the veteran's argument 
that PTSD was incurred in service and otherwise related to 
service.  She is competent as a lay person to report that on 
which he has personal knowledge.  See Layno v. Brown, 6 Vet. 
App. 465, 470 (1994).  However, there is no evidence of 
record that she has specialized medical knowledge, thus he is 
not competent to offer medical opinion as to diagnosis, 
cause, or etiology of the claimed disorders.  See Grottveit 
v. Brown, 5 Vet. App. at 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 494- 495 (1992).

In denying the veteran's claim, the Board also has considered 
the doctrine of reasonable doubt; however, as the 
preponderance of the evidence is against the veteran's claim, 
the doctrine is not for application.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 54 (1990).




ORDER

Service connection for PTSD is denied.  



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


